                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

BETHANY MELTON, as next friend                 )
of R.M.                                        )
                                               )
               Plaintiff                       )
                                               )
       v.                                      )      No. 2:19-cv-00037
                                               )
REBECCA MEDEIROS, in her                       )
individual capacity and                        )
KAYLA SNYDER, in her individual                )
capacity                                       )
                                               )
               Defendants                      )

                                  MEMORANDUM OPINION

       This is a civil rights action brought by Bethany Melton alleging that her son, R.M., was

sexually assaulted by M.G., a foster child who had been placed into her home by the Tennessee

Department of Children Services (“DCS”). Rebecca Medeiros and Kayla Snyder, DCS employees

involved in the placement, have filed a Motion for Summary Judgment (Doc. No. 21) on immunity

grounds. The motion has been fully briefed by the parties (Doc. Nos. 22, 26 and 29), and will be

granted.

                                     I. Factual Background1

       In February 2018, Medeiros, a Case Manager for DCS, received a referral for placement of

siblings M.G., S.G., and B.G. because of their exposure to drugs, environmental neglect, and truancy.

As a part of her investigation, Medeiros spoke with the children’s maternal grandmother, Angela

Lansdale.


       1
         The facts are drawn from Defendants’ Statement of Undisputed Material facts and Mrs. Melton’s
responses thereto (Doc. No. 28), as well as from Mrs. Melton’s Statement of Undisputed Facts and
Defendants’ responses thereto (Doc. No.30).



   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 1 of 13 PageID #: 405
       On April 4, 2018, Lansdale called Medeiros and told her that, after a family team meeting

with DCS, S.G. told her (Lansdale) that “her father tickles her private parts while she is sleeping.”

(Doc. No. 28 ¶ 4). Lansdale also reported hearing that M.G. “likes humping other people ‘doing

butts,’” which Medeiros took to be a reference to twerking, a dance that involves “shaking butts that

can be done in pairs.” (Id. ¶ 5). In addition, Lansdale stated that M.G. “had a long, skinny balloon

in her mouth” one night, and told her cousin, “[t]his could be your pee pee.” (Id. ¶ 6). Lansdale had

no personal knowledge of these behaviors, had not witnessed them, and reported them to Medeiros

“based on third hand knowledge.” (Id. ¶ 8).

       Lansdale claims that when she confronted Paula Bush, the children’s mother, about the

allegations, Bush stated that the father left his Playboys out and pornography playing on the

television. Bush also allegedly told Lansdale that if the children happened to walk in on them while

they were having sex, “it was just an early lesson.” (Id. ¶ 9).

       During a subsequent Child and Family Team Meeting on April 5, 2019, Bush denied

Lansdale’s allegations that the father sexually abused the children. (Id., Ex. 1 at 29). Bush also

claimed that Lansdale was putting ideas into the children’s heads and “coaching them into hating

their own father.” (Id. ¶ 11).

       Medeiros does not work cases involving allegations of sexual abuse. (Id. ¶ 12). Although

Medeiros knew about Lansdale’s allegations regarding M.G., she did not know whether the

allegations were true or untrue. (Id. ¶ 14). She concedes, however, that a child who has been the

victim or perpetrator of sexual abuse should be constantly supervised. (Doc. No. 30 ¶ 13).

Therefore, and in accordance with DCS protocol, Medeiros immediately referred Lansdale’s

allegations to Susan Bradford, a DCS Child Protective Services Investigator. Bradford, in turn, set


                                                  2


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 2 of 13 PageID #: 406
up forensic interviews for both S.G. and M.G. Those interviews were conducted by Cece Ralston

of the 15th Judicial Child Advocacy Center, who specializes in talking to children about alleged

sexual abuse. During the forensic interview, neither child disclosed sexual abuse, but they did

disclose physical abuse by the father. (Doc. No. 28 ¶¶ 13, 14).

       In a Petition to Declare Children Dependent and Neglected and for Emergency Temporary

Legal Custody (“the Petition”) filed with the Macon County Juvenile Court on April 19, 2018,

Medeiros included Lansdale’s allegations. Once the court granted the petition, Medeiros sent a copy

of the Petition, the Custody Intake Packets for the children, and a detailed description of the case to

the DCS placement team. It was Medeiros’ understanding that this information would be provided

to whoever fostered the children. (Id. ¶ 20).

       Ultimately, S.G., M.G., and B.G. were place into Bethany and Kevin Melton’s home. The

Meltons had previously fostered almost thirty children, including R.M., who they adopted and who

was four years old at the time of S.G.’s, M.G.’s, and B.G.’s placement.

       On April 19, 2018, Medeiros went to the Melton’s home and discussed, line-by-line, the

children’s Initial Intake, Placement, and Well-Being Information and History packets with Mrs.

Melton. She also informed Mrs. Melton that the children had been removed from their biological

parents due to substance abuse and domestic violence, but did not mention Lansdale’s allegations

about M.G. (Id. ¶¶ 22-24).

       Medeiros also told Mrs. Melton about the sexual abuse allegations against the father, but that

no disclosure of sexual abuse came out during the forensic interviews of the children. (Id. ¶ 25).

Accordingly, Medeiros recommended that the children not be allowed upstairs with the older

children that already lived with the Meltons, due to concern about them making false allegations of


                                                  3


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 3 of 13 PageID #: 407
abuse. (Id. ¶ 26). Medeiros also spoke with Mrs. Melton about R.M’s Sensory Processing Disorder,

and how he might react to the new additions to the home. (Id. ¶ 28). Thereafter, Medeiros had no

further interaction with Mrs. Melton or the children. (Id. ¶ 29).

       When the children were taken into DCS custody, Kayla Snyder (now Gensemer) became the

assigned social worker. On more than one occasion, Mrs. Melton asked Snyder for the Order of

Protective Custody and Petition. (Id. ¶ 31). Because Snyder was concerned about confidentiality

and privacy issues, and because she was new to DCS and did not know the proper protocol, she

asked her supervisor for guidance. (Id. ¶ 32). Snyder never received a clear answer from her

supervisor or DCS about whether she could provide the court documents to Mrs. Melton. (Id. ¶ 33).

       Once the children began living with them, the Meltons witnessed behaviors they described

as sexual. This included the children laying on their backs with their legs spread, shaking their

bottoms, and pulling down their pants. In response, Mrs. Melton set up “bubbles” where everyone

had to respect each other’s space. (Id. ¶¶ 39, 40).

       On July 10, 2018, Mrs. Melton sent Snyder a text message stating, “[M.G.] touched [S.G.’s]

bottom while they were getting ready for bed. I asked her why and she said it looked wet so she

wanted to touch it.” Mrs. Melton instructed the children that “we don’t touch anybody’s bottoms

or private parts,” and informed Snyder that the children would no longer be allowed to get dressed

together, or go to the bathroom together. (Id. ¶¶ 41, 42). Mrs. Melton asked if she should do

anything else, and Snyder told her she thought the precautions were sufficient. Mrs. Melton also

expressed her relief that an in-home counselor (who Snyder had previously arranged) would be

coming to help with behavioral issues. Later, the counselor, Marcia Nastri, told Mrs. Melton that

she did not think that M.G. meant the touching sexually. (Id. ¶¶ 43-45).


                                                 4


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 4 of 13 PageID #: 408
         On July 11, 2018, R.M. allegedly told Mrs. Melton that M.G. had touched her “privates.”

(Id. ¶ 48). Mrs. Melton reported the incident to Snyder and Nastri, and then called the DCS abuse

line. That afternoon, a DCS investigator arrived at the home. R.M. and M.G. underwent forensic

interviews, and the interviewer told Mrs. Melton no disclosures were made at that time, and that

sometimes children lie. (Id. ¶¶ 49-52). Nevertheless, Mrs. Melton claims that, on the way home

from the interview, R.M. repeated to her that M.G. had touched her privates. (Id. ¶ 53).

         After the incident, Mrs. Melton asked to have the children removed from the home.

However, when a replacement home in Knoxville turned out not to be viable, Mrs. Melton agreed

to let the children stay with her because she had bonded with them. She also considered adopting

the children, (Id. ¶¶ 53, 54), but decided not to because she was “worn out” from foster parenting.

(Id. ¶¶ 53, 54, 57). The children were removed from the Melton home in November 2018.            (Id.

¶ 58).

         Mrs. Melton, on behalf of R.M., brings one claim against Defendants. She alleges that

R.M.’s Fourteenth Amendment right to due process was violated because Defendants created a

danger by placing M.G. into the home with R.M., and neither Medeiros or Snyder informed the

Meltons that M.G. had a history of sexually acting out towards other children. Defendants move for

summary judgment on the grounds that they are entitled to absolute and/or qualified immunity.

                                  II. Governing Legal Principles

         The basic law governing this dispute – both procedural and substantive – is straightforward,

the subject of countless decisions, and recognized by the parties. It can be summarized briefly as

follows.

         Procedurally, summary judgment (1) is only appropriate where there is no genuine issue as


                                                  5


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 5 of 13 PageID #: 409
to any material fact and the movant is entitled to judgment as a matter of law, Fed. R. Civ. P. 56(a);

(2) the facts and inferences must be construed in favor of the nonmoving party, Van Gorder v.

Grand Trunk W. R.R., Inc., 509 F.3d 265, 268 (6th Cir. 2007); (3) the Court does not weigh the

evidence, or judge the credibility of witnesses when ruling on the motion, Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986); and (4) the mere existence of a scintilla of evidence in

support of the nonmoving party’s position is insufficient to survive summary judgment, Rodgers

v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). Ultimately, “whether a defendant is entitled to absolute

or qualified immunity from liability under 42 U.S.C. § 1983 is a legal question,” Moldowan v. City

of Warren, 578 F.3d 351, 374 (6th Cir. 2009), that can be decided on summary judgment when the

existing summary judgment record contains no genuine factual disputes relating to the immunity

issue. See Dorsey v. Barber, 517 F.3d 389, 394 (6th Cir. 2008) (stating that qualified immunity can

be decided on summary judgment where the relevant facts are undisputed, or where “defendant

accepts plaintiff’s version of the facts for the purpose of presenting a ‘neat abstract issue of law’”);

Smoak v. Hall, 460 F.3d 768, 777 (2006) (same); Filler v. Kellett, 859 F.3d 148, 152 (1st Cir. 2017)

(collecting cases for the proposition that “absolute immunity, unlike qualified immunity, only rarely

turns on questions of fact . . . [b]ut, that is not always the case”).

        Immunity, be it absolute or qualified, is not just a defense to liability, but rather immunity

from suit and an entitlement not to stand trial. See Saucier v. Katz, 533 U.S. 194, 201 (2001)

(qualified immunity); Mireles v. Waco, 502 U.S. 9, 11 (1991) (judicial immunity). There are

certainly differences between the two however, with qualified immunity being broader in scope.

Particularly apropos to 2020 and the COVID-19 era, “[t]hink of qualified immunity as a face mask

and absolute immunity as a vaccine, with a presumption that qualified immunity is fit for the job.”


                                                    6


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 6 of 13 PageID #: 410
Stockdale v. Helper, No. 20-5269, ___ F.3d ___, 2020 WL 6372910, at *2 (6th Cir. Oct. 30, 2020).

       Absolute immunity “has traditionally been reserved for those actors ‘intimately associated

with the judicial phase of the criminal process.’” Spurlock v. Satterfield, 167 F.3d 995, 1003 (6th

Cir. 1999) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). It, of course, applies to judges

performing judicial functions. Stump v. Sparkman, 435 U.S. 349 (1978). In addition, “other court

officers are absolutely immune from suit on claims arising out of their performance of judicial or

quasi-judicial functions, . . . but not from suits that arise out of other conduct[.]” Holloway v.

Brush, 220 F.3d 767, 774 (6th Cir. 2000) (internal citations omitted). As a consequence, “absolute

immunity is determined by a functional analysis that looks to ‘the nature of the function performed,

not the identity of the actor who performed it.’” Id. (quoting Buckley v. Fitzsimmons, 509 U.S. 259,

269 (1993)).

       Because “absolute immunity is the exception rather than the rule,” Spurlock, 167 F.3d at

1003, however, “[t]he presumption is that qualified rather than absolute immunity is sufficient to

protect government officials in the exercise of their duties,” Burns v. Reed, 500 U.S. 478, 486–87

(1991). Thus, courts have been “‘quite sparing’ in extending absolute immunity to state actors in the

§ 1983 context,” and “the official seeking absolute immunity bears the burden of showing that

[absolute] immunity is justified for the function in question.” Rieves v. Town of Smyrna, 959 F.3d

678, 691 (6th Cir. 2020) (bracket in original) (citation omitted).

       Qualified immunity, on the other hand, shields all public officials performing discretionary

functions from liability in personal-capacity lawsuits, so long as their actions do not violate clearly

established constitutional rights of which a reasonable person would have known. Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Once the defense is raised, a plaintiff must come forward with


                                                  7


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 7 of 13 PageID #: 411
evidence from which a jury could find “(1) that the official violated a statutory or constitutional right,

and (2) the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v.

al-Kidd, 563 U.S. 731, 735 (2011). Both prongs must be met, and judges “can exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand.” Pearson v. Callahan, 555

U.S. 223, 236 (2009).

                                       III. Application of Law

        Applying the procedural and substantive law to the facts of this case, is relatively straight-

forward. Procedurally, the critical facts that Defendants concede for purposes of the immunity

analysis are that neither Medeiros nor Snyder told Mrs. Melton about what Lansdale said about R.M.,

and neither presented Mrs. Melton with the Petition that contained those allegations. Those

undisputed facts make clear that neither Defendant is entitled to absolute immunity because neither

was functioning in a judicial or quasi-judicial capacity when they failed to make the disclosure.

        To be sure, social workers are entitled to absolute immunity, but “only when they are acting

in the capacity of legal advocates.” Holloway v. Brush, 220 F.3d 767, 774 (6th Cir. 2000) (emphasis

in original). Thus, for example, social workers are entitled to absolute immunity when prosecuting

child delinquency petitions, Salyer v. Patrick, 874 F.2d 374, 377–78 (6th Cir. 1989),2 or when they

act as witnesses in a removal proceeding, Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d 656,

685 (6th Cir. 2018), but not when they execute a removal order because they are then “acting in a

police capacity rather than as legal advocates,” Kovacic v. Cuyahoga Cty. Dep’t of Children &


        2
          In such circumstances, the doctrine applies even if social workers make knowingly false statements
in a petition for removal, “ no matter how undesirable the result.” Pittman v. Cuyahoga Cty. Dep’t of
Children & Family Servs., 640 F.3d 716, 725 (6th Cir. 2011)

                                                     8


    Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 8 of 13 PageID #: 412
Family Servs., 724 F.3d 687, 694 (6th Cir. 2013), or when deciding whether to open or continue an

investigation, or to enter a parent’s name in a register of abusers, because these functions are

administrative or investigative in nature, rather than prosecutorial. Achterhof v. Selvaggio, 886 F.2d

826, 830 (6th Cir. 1989).

       Here, the only time either Defendant acted as a “legal advocate” was when Medeiros drafted

the Petition and presented it to the court for its consideration. Absolute immunity is simply not a

viable defense in this case.

       Qualified immunity, on the other hand, is appropriate because the defenses turns not upon

Defendants’ function or role, but upon whether a right was clearly established. For a right to be

clearly established,

       “[t]he contours of the right must be sufficiently clear that a reasonable official would
       understand that what he is doing violates that right. [I]n the light of pre-existing law
       the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S. 635, 640, 107
       S.Ct. 3034, 97 L.Ed.2d 523 (1987). In other words, “existing precedent must have
       placed the statutory or constitutional question . . . beyond debate.” Plumhoff v.
       Rickard, ––– U.S. ––––, 134 S.Ct. 2012, 2023, 188 L.Ed.2d 1056 (2014) (internal
       quotation marks omitted) (quoting Ashcroft v. al–Kidd, ––– U.S. ––––, 131 S.Ct.
       2074, 2083, 179 L.Ed.2d 1149 (2011)). “[B]inding precedent from the Supreme
       Court, the Sixth Circuit, [or] the district court itself” can provide such clarity;
       persuasive authority from “other circuits that is directly on point” may also
       demonstrate that a law is clearly established. Holzemer v. City of Memphis, 621
       F.3d 512, 527 (6th Cir.2010). Notwithstanding those helpful indicators, “[a] court
       need not have previously held illegal the conduct in the precise situation at issue
       because officials can still be on notice that their conduct violates established law
       even in novel factual circumstances.” Sutton v. Metro. Gov’t of Nashville, 700 F.3d
       865, 876 (6th Cir.2012) (internal quotation marks omitted).

Occupy Nashville v. Haslam, 769 F.3d 434, 442–43 (6th Cir. 2014).

       In regard to the central issue in this case, i.e. whether a reasonable social worker would

understand that placing M.G.’s into the Melton home would result in a constitutional deprivation,



                                                  9


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 9 of 13 PageID #: 413
the parties rely upon two decisions from former judge Robert L. Echols of this court. Mrs. Melton

cites his decision in Lopez v. Metropolitan Government of Nashville and Davidson County, 646 F.

Supp.2d 891 (M.D. Tenn. 2009), for the proposition that Defendants were “on notice that subjecting

a special-needs child to another child with a history of sexual aggression creates a danger to the

special-needs child.” (Doc. No. 26 at 5). In response, Defendants argue that “this case is far more

akin to” Staehling v. Metropolitan Government of Nashville and Davidson County, Case

2:19-cv-00037, 2008 WL 34279839 at *1 (M.D. Tenn. Sept. 12, 2008).

         Qualified immunity was not at issue in either Lopez or Staehling. Instead, the issue in both

cases was whether the Nashville metropolitan school district could be held liable for a due process

violation under the “state-created danger theory,” which is predicated upon affirmative acts by the

state that “either create or increase the risk that an individual will be exposed to private acts of

violence.” Kallstom v. City of Columbus, 136 F.3d 1055, 1066 (6th Cir. 1998). This theory requires

a plaintiff to show: “(1) an affirmative act by the state which either created or increased the risk that

the plaintiff would be exposed to an act of violence by a third party; (2) a special danger to the

plaintiff wherein the state’s actions placed the plaintiff specifically at risk, as distinguished from a

risk that affects the public at large; and (3) the state knew or should have known that its actions

specifically endangered the plaintiff.” Cartwright v. City of Marine City, 336 F.3d 487, 493 (6th Cir.

2003).

         Judge Echols found a triable issue in Lopez. Construed in plaintiff’s favor on the summary

judgment record, the facts showed that Gilberto, a nine-year old disabled boy, was raped on a special

needs bus on May 7, 2007, by Kolby, a 19 year-old student. Judge Echols opined that a reasonable

jury could “conclude that Metro had to have known of the obvious risk of Kolby potentially


                                                   10


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 10 of 13 PageID #: 414
assaulting another student on a school bus without a monitor or some sort of special safety

precautions” because, among other things: (1) on August 20, 2003, Kolby was disciplined for

engaging in a sexual act in his school; (2) in September 2005, Kolby was suspended for having oral

sex and sexual intercourse with a student in the girls’ bathroom, which prompted a safety plan that

required he be escorted on school grounds by an adult; (3) in January 2005, Kolby was suspended

again for exposing his penis to a student on the school bus and telling the student that he was going

to show the “new kid” his “privates” and “do it” to him, which resulted in a bus safety plan; (4) in

December 2005, Kolby was again suspended for having engaged in sexual activity with another

student; and (5) in May 2006 it was alleged that Kolby touched the “private parts” of yet another

student. 646 F. Supp. 2d at 911.

         Given these allegations, it was hardly surprising for Judge Echols to conclude that “[a] jury

could determine from these facts and circumstances that Metro was deliberately indifferent or

subjectively reckless because of the potential risk of harm to Gilberto.” Id. In so ruling, Judge

Echols distinguished his prior decision in Staehling:

         While that case involved a sexual assault by one special education student on another
         special education student on a school bus designated for special education students,
         the alleged perpetrator in that case was not nineteen years old and did have Kolby’s
         record of sexually activity and abuse of younger students. . . . Quite the contrary, the
         evidence showed only that the perpetrator in Staehling had once kissed his victim
         weeks before the incident, but that incident was only reported to the school bus
         driver. While there had been previous generalized complaints about misconduct on
         special needs school buses and a “vanilla letter” from the Department of Education
         about assaults on such buses, those things “did not portend the type of harassment
         that is alleged to have occurred in this case some eight years later.” Staehling, 2008
         WL 4279839 at *10). Staehling is factually inapposite.

Id.

         This Court agrees with Defendants that the facts here are much closer to Staehling than


                                                   11


      Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 11 of 13 PageID #: 415
Lopez because there was no concrete evidence that R.M. had acted out sexually in the manner

alleged by Lansdale. To their credit, Medeiros passed the allegations on to DCS for investigation

and presented them to the judge in the petition, and Snyder sought guidance from higher-ups as to

whether she could share the petition with others, given confidentiality issues and privacy concerns.

Lopez does not require that every rumor and allegation made against a child in DCS’s custody be

passed on to prospective foster parents, and “it would [not] be clear to a reasonable [social worker]

that h[er] conduct was unlawful in the situation [s]he confronted,” Saucier, 533 U.S. at 202,

particularly when both Lopez and Staehling are considered in tandem. See Ryan v. Blackwell, No.

19-6447, ___ F.3 ___, ___, 2020 WL 6437973, at *5 (6th Cir. Nov. 3, 2020) (noting that “for a right

to be clearly established the constitutionality of the officer’s conduct must have been beyond debate

in the particular circumstances before him,” and that “[o]nly when ‘every reasonable official’ would

have known his conduct violates that right should the courts deny protection to that official”).

Besides, “[a] single district court opinion is not enough to pronounce a right is clearly established

for purposes of qualified immunity. While a district court opinion may be persuasive in showing

there is a clearly established right – perhaps by exposing a trend in non-precedential case law – it is

not controlling on its own.” Hall v. Sweet, 666 F. App’x 469, 481 (6th Cir. 2016); see also al-Kidd,

563 U.S. at 741–42 (stating that “[e]ven a district judge’s ipse dixit of a holding is not ‘controlling

authority’ in any jurisdiction,” and that “what is necessary absent controlling authority [is] a robust

consensus of cases of persuasive authority.”).

        Lopez aside, Mrs. Melton cites several subsections of Tenn. Code Ann. § 37-2-415 that she

says “required [Defendants] to inform Mrs. Melton of M.G.’s history of sexually acting out with

other children.” (Doc. No. 26 at 6). She goes so far as to highlight language that says such things


                                                  12


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 12 of 13 PageID #: 416
as “the department shall inform,” or “the department shall allow,” or “the department shall provide

all information,” or “the foster parent shall be informed.” (Id. at 6-7). However, the statute,

which is colloquially referred to as “the Foster Parents Bill of Rights” hardly imposes mandatory

duties on social workers. Instead, it dictates that DCS “shall, through promulgation of rules in

accordance with the Uniform Administrative Procedures Act . . . implement the following tenets,”

Tenn. Code Ann. § 37-2-415(a), among which are those that Mrs. Melton cites. Regardless, the

mere failure to follow state law does not automatically a constitutional violation make. See Davis

v. Scherer, 468 U.S. 183, 194 n.12, (1984) (“Neither federal nor state officials lose their immunity

by violating the clear command of a statute or regulation—of federal or state law—unless that statute

or regulation provides the basis for the cause of action sued upon”); Cooper v. County of

Washtenaw, 222 Fed. App’x 459, 470 (6th Cir. 2007) (“A violation of internal policy does not ipso

facto give rise to a presumption of unconstitutionality.”); McLenagan v. Karnes, 27 F.3d 1002, 1008

(4th Cir. 1994) (an asserted violation of state law is almost always insufficient to sustain a federal

claim under § 1983).

                                          IV. Conclusion

       On the basis of the foregoing, an appropriate Order will enter granting Defendants’ Motion

for Summary Judgment (Doc. No. 21).



                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 13


   Case 2:19-cv-00037 Document 32 Filed 11/10/20 Page 13 of 13 PageID #: 417
